Citation Nr: 1101467	
Decision Date: 01/12/11    Archive Date: 01/20/11

DOCKET NO.  06-37 308A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for bilateral 
hearing loss.   

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional bilateral hearing loss disability due to medications 
prescribed at a VA facility. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran had active military service from February 1944 to May 
1946. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in March 2006 and 
November 2007.  By way of the March 2006 rating decision the RO 
declined to reopen the Veteran's claim for service connection for 
bilateral hearing loss.  By way of the November 2007 rating 
decision the RO denied compensation under 38 U.S.C.A. § 1151 for 
additional bilateral hearing loss disability due to medications 
prescribed at a VA facility. 

As a matter of history, the RO denied the Veteran's initial claim 
for service connection for hearing loss in a June 2000 rating 
decision.  In a July 2002 rating decision the RO re-adjudicated 
the Veteran's claim of service connection for bilateral hearing 
loss because of the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA).  In the July 2002 decision the RO continued 
the previous denial and the Veteran appealed the decision.  In 
September 2003, the Board denied the Veteran's claim for service 
connection for bilateral hearing loss.  The Veteran then filed a 
petition to reopen his claim in September 2005 and by way of the 
March 2006 rating decision the RO denied the Veteran's petition.  

In September 2010 the Board remanded the issues on appeal for 
review by the Agency of Original Jurisdiction.  The RO then 
issued a Supplemental Statement of the Case (SSOC) in October 
2010.  As the requested development has been completed, no 
further action to ensure compliance with the remand directive is 
required.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment 
v. West, 13 Vet. App. 141, 146-47 (1999).

The Board notes that in November 2010 the Veteran submitted 
additional evidence to the Board with a waiver of review by the 
AOJ.  The Board has accepted this additional evidence for 
inclusion into the record on appeal.  See 38 C.F.R. § 20.800.  

The Veteran appeared for an RO hearing in May 2008 and a Travel 
Board hearing in June 2009.  The Veterans Law Judge who held the 
Travel Board hearing is no longer employed by the Board, and the 
Veteran has requested to proceed without an additional hearing.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  By way of a June 2000 rating decision, the RO denied the 
Veteran's claim for service connection for bilateral hearing 
loss, finding that the condition was not shown in service or for 
years thereafter and was not related to any aspect of the 
Veteran's period of service; the Veteran did not appeal that 
decision. 

3.  By way of a July 2002 rating decision, the RO re-adjudicated 
the Veteran's claim of service connection for bilateral hearing 
loss and continued the previous denial.  The Veteran appealed the 
July 2002 RO rating decision and a September 2003 Board decision 
denied the Veteran's claim of service connection for bilateral 
hearing.  The September 2003 Board decision became final. 

4.  The additional evidence received since the September 2003 
Board decision is cumulative and redundant of evidence previously 
of record, does not relate previously unestablished facts 
necessary to substantiate the claim, and does not raise a 
reasonable possibility of substantiating the claim of service 
connection for bilateral hearing loss.
5.  The Veteran did not incur an additional bilateral hearing 
loss disability as a result of the prescriptions by a VA 
facility.  The preponderance of the evidence shows that any 
additional bilateral hearing loss was not proximately caused by 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance on the part of the VA in furnishing 
the hospital care, medical or surgical treatment, or examination.


CONCLUSIONS OF LAW

1.  The September 2003 Board decision is final. 38 U.S.C.A. 
§§ 7103, 7104 (West 2002); 38 C.F.R. § 20.1100 (2010).  

2.  New and material evidence has not been received to reopen the 
claim for service connection for bilateral hearing loss.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  

3.  The criteria for compensation for additional bilateral 
hearing loss disability  under the provisions of 38 U.S.C.A. § 
1151 have not been met. 38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. 
§ 3.361 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record that is 
necessary to substantiate the claim.  The Veteran should be 
informed as to what portion of the information and evidence VA 
will seek to provide, and what portion of such the claimant is 
expected to provide.  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, legally adequate notice was provided to the Veteran through 
correspondences in January 2006 and September 2007.  These 
letters detailed the elements of a service connection claim, the 
elements for compensation under 38 U.S.C.A. § 1151, described the 
evidence and information necessary to substantiate the claims, 
and set forth the respective responsibilities of VA and the 
Veteran in obtaining such.  In addition, the January 2006 letter 
notified the Veteran of both the reopening criteria and the 
criteria for establishing the underlying claim for service 
connection.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (hereinafter Court) 
held that, upon receipt of an application for service connection, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) also require notice 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  In 
this case, the RO informed the Veteran of the disability rating 
and effective dates in a March 2006 letter. 

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary 
development has been accomplished with respect to the issues 
decided here, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  The RO has obtained service treatment records and VA 
treatment records.  The Veteran was not afforded a new VA 
examination for his claim for service connection for bilateral 
hearing loss since his petition to reopen is herein below denied 
and the VCAA duty to assist is not triggered until his claim has 
been reopened.  

The RO afforded the Veteran a VA examination for his claim under 
38 U.S.C.A. § 1151 in February 2009 and sent the Veteran's claims 
file for an independent medical expert opinion in October 2009.  
The opinion dated in November 2009 is of record.  The Board finds 
that these examinations are sufficient since the duty to assist 
usually includes conducting a thorough and contemporaneous 
examination of the Veteran that takes into account the records of 
prior examination and treatment.  Lineberger v. Brown, 5 Vet. 
App. 367 (1993); Waddell v. Brown, 5 Vet. App. 454 (1993); 
Caffrey v. Brown, 6 Vet. App. 377 (1994).    

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional outstanding evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Finally, 
the Veteran testified before the RO and the Board, and he waived 
his right to a hearing by the undersigned Veterans Law Judge.  

No further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development of 
the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Under these circumstances, the Board finds that the 
Veteran is not prejudiced by the Board proceeding, at this 
juncture, with an appellate decision on the claims on appeal.  




II. Analysis

Petition to Reopen

A decision of the RO becomes final and is not subject to revision 
on the same factual basis unless a notice of disagreement is 
filed within one year of the notice of decision.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. § 20.1103.  When a determination of the 
agency of original jurisdiction is affirmed by the Board of 
Veterans' Appeals, such determination is subsumed by the final 
appellate decision.  38 C.F.R. § 20.1104.  If a claim of 
entitlement to service connection has been previously denied and 
that decision became final, the claim can be reopened and 
reconsidered only if new and material evidence is presented with 
respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio 
v. Derwinski, 1 Vet. App. 140, 145 (1991).  

New evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2010).  

In determining if new and material evidence has been received, 
the evidence is generally presumed to be credible.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999) (per curium).  In 
addition, all of the evidence received since the last final 
disallowance shall be considered in making the determination.  
See Evans v. Brown, 9 Vet. App. 273, 283 (1996).  

Here, the RO denied service connection for bilateral hearing loss 
in June 2000, finding that bilateral hearing loss was not shown 
during service or for years thereafter, and that his bilateral 
hearing loss was not related to any aspect of the Veteran's 
period of service.  In a July 2002 rating decision the RO re-
adjudicated the Veteran's claim for service connection for 
bilateral hearing loss because of the enactment of the Veterans 
Claims Assistance Act of 2000.  The RO denied the Veteran's claim 
of service connection for bilateral hearing loss and the Veteran 
appealed the decision.  In September 2003 the Board denied the 
Veteran's claim of service connection for bilateral hearing loss.  
The Veteran did not file a timely appeal and the September 2003 
Board decision became final.  38 U.S.C.A. §§ 7103, 7104; 38 
C.F.R. § 20.1100.  

The evidence considered at the time of the September 2003 
decision included the Veteran's service treatment records, the 
Veteran's post-service treatment records, a March 1987 private 
opinion, a March 2000 article from Reader's Digest, an April 2002 
VA examination, and the Veteran's May 2003 testimony.  The Board 
denied service connection for bilateral hearing loss because 
there was no evidence of a diagnosis of bilateral hearing loss 
during service or for many years after service and because the 
probative evidence of record was against a nexus between his 
bilateral hearing loss, diagnosed years after separation, and any 
aspect of his military service.  In addition, the Veteran 
testified that his hearing loss began in 1967 (many years after 
service), which was the same year that he became a supervisor at 
a tool manufacturing company.

The Veteran filed a petition to reopen his claim for service 
connection for bilateral hearing loss in September 2005.  The 
evidence received since the September 2003 Board decision 
includes additional private treatment records, VA treatment 
records,  February 2009 VA examination, November 2009 independent 
medical examiner's opinion, and the Veteran's testimony.  
Specifically, the new evidence includes a March 1999 VA treatment 
note that stated the Veteran's audiogram revealed a moderate to 
profound sensorineural hearing loss.  In November 2010, the 
Veteran submitted additional evidence that consisted of buddy 
statements that were originally submitted in 2006 that stated 
that the Veteran's bilateral hearing loss was due to his post-
service surgery, a copy of the Reader's Digest article, and VA 
treatment notes that discuss the Veteran's hearing loss in 
regards to his post-service surgery. 

The Board finds that the evidence submitted since the September 
2003 Board decision contains little more than additional 
documentation of diagnoses and ongoing treatment for the 
Veteran's bilateral hearing loss.  The Board also finds that the 
new evidence pertains largely to the Veteran's claim for 
compensation under 38 U.S.C.A. § 1151, which is addressed below 
and has nothing to do with hearing loss.  The Board finds that 
the new evidence is essentially redundant of that which is 
already on file, and as such, it provides nothing new or material 
to the question of service connection.  To be new and material it 
would have to support the unsubstantiated fact necessary to grant 
service connection.  Here that would be evidence of a nexus 
opinion relating the Veteran's bilateral hearing loss to service.  
The evidence received since the September 2003 Board decision is 
not new and material since no new nexus evidence of direct 
service connection has been submitted.  

The Board also finds that the Veteran's testimony is not 
considered new and material evidence.  To a large extent, it is 
repetitive of statements he made prior to the last final 
decision.  Even if the statements were new, only the Veteran is 
only competent to discuss his symptoms and when he recalls them 
beginning.  He is not competent to provide medical evidence 
linking the etiology of his current hearing loss to service.  The 
Veteran's statements are not competent to reopen the claim for 
service connection.   See Moray v. Brown, 5 Vet. App. 211 (1993) 
(lay assertions on medical causation do not constitute material 
evidence to reopen a previously denied claim).

New and material evidence to reopen the claim of service 
connection for bilateral hearing loss has not been received, and 
the Board decision of September 2003 remains final.  As new and 
material evidence has not been received, the claim to reopen is 
denied. 


Compensation Under 38 U.S.C.A. § 1151

Effective for claims received on or after October 1, 1997, an 
additional disability is a qualifying disability for compensation 
if it was not the result of the Veteran's willful misconduct, the 
disability was caused by VA hospital care, medical or surgical 
treatment, or examination furnished the Veteran under any law 
administered by the VA, and the proximate cause of the disability 
was carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance on the part of the VA in furnishing 
the hospital care, medical or surgical treatment, or examination; 
or was an event not reasonably foreseeable. 38 U.S.C.A. § 
1151(a).

In determining whether a veteran has an additional disability, VA 
compares the Veteran's condition immediately before the beginning 
of the hospital care or medical or surgical treatment upon which 
the claim is based to the Veteran's condition after care or 
treatment is rendered. 38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that the hospital 
care or medical or surgical treatment resulted in the Veteran's 
additional disability.  Merely showing that a veteran received 
care or treatment and that the Veteran has an additional 
disability does not establish causation. 38 C.F.R. § 3.361(c)(1).

Hospital care or medical or surgical treatment cannot cause the 
continuance or natural progress of a disease of injury for which 
the care or treatment was furnished unless VA's failure to timely 
diagnose and properly treat the disease or injury proximately 
caused the continuance or natural progress.  38 C.F.R. § 
3.361(c)(2).

To establish that carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance on VA's part in furnishing 
hospital care, medical or surgical treatment, or examination 
proximately caused a veteran's additional disability, it must be 
shown that the hospital care or medical or surgical treatment 
caused the Veteran's additional disability; and (i) VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider, or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
Veteran's informed consent.  Determinations of whether there was 
informed consent involve consideration of whether the health care 
providers substantially complied with the requirements of 38 
C.F.R. § 17.32.  Minor deviations from the requirements of 38 
C.F.R. § 17.32 that are immaterial under the circumstances of a 
case will not defeat a finding of informed consent.  38 C.F.R. § 
3.361(d)(1).

Whether the proximate cause of a veteran's additional disability 
was an event not reasonably foreseeable is in each claim to be 
determined based on what a reasonable health care provider would 
have foreseen.  The event need not be completely unforeseeable or 
unimaginable but must be one that a reasonable health care 
provider would not have considered to be an ordinary risk of the 
treatment provided.  In determining whether an event was 
reasonably foreseeable, VA will consider whether the risk of that 
event was the type of risk that a reasonable health care provider 
would have disclosed in connection with the informed consent 
procedures of 38 C.F.R. § 17.32. 38 C.F.R. § 3.361(d)(2).

In this case, the Veteran contends that he has additional 
bilateral hearing loss that resulted from a VA prescription he 
received after surgery at the Syracuse VA Medical Center (VAMC).  
The Veteran's claims file documents that in April 1999 the 
Veteran underwent a resection of his lower anterior bowl at the 
Syracuse VAMC and was then prescribed antibiotics.  The Veteran 
asserts that a result of taking this medication was a decrease in 
his auditory acuity.  

After a careful review of the Veteran's claims file the Board 
finds that the preponderance of the evidence is against the 
Veteran's claim and compensation under the provisions of 38 
U.S.C.A. § 1151 is not warranted.  There are five medical 
opinions of record; a VA treatment note (dated in September 2005) 
that gives a positive nexus opinion, two medical opinions (dated 
in September 2000 and May 2006) that are speculative, and two 
medical opinions (dated in February 2009 and November 2009) that 
are against the Veteran's claim.  As discussed below, the Board 
finds that the February 2009 and November 2009 opinions are more 
probative and weigh against the Veteran's claim.  

A September 2005 VA treatment note reads as follows:

It should be noted that on 03/31/87 he had 
hearing testing which showed SRTs of 55 and 
35 in his right and left ears with 
discrimination scars of 64% and 68%.  In 
1999 he had a further loss because of being 
treated with aminoglycosides after surgery, 
and when tested by audiology on 10/15/04 he 
was found to have a further reduction of 
his haring [sic] parameters with SRTs of 50 
and 50 in the right and left ears, with 
discrimination scores of 20% and 44%.  	

September 2005 VA Treatment Note

The Board finds that while the September 2005 VA treatment note 
states the Veteran's hearing decreased in acuity because of his 
surgery there are reasons to discount the probative value of this 
opinion.   First, the Board finds that it is not probative 
because there is no rationale for the opinion.  Second, there is 
no discussion in making this opinion as to whether or not the 
Veteran's records and claims file were considered.  A bare 
conclusion, even one reached by a health care professional, is 
not probative without a factual predicate in the record.  Miller 
v. West, 11 Vet. App. 345, 348 (1998).  Also, the opinion does 
not state whether the hearing loss was the result of because of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance on the part of the VA, which is 
crucial in granting the Veteran's claim.  

Also of record is a September 2000 VA treatment note stating 
merely that the reason for the examination request was: " Pt 
with worsening hearing loss - possibly secondary to 
antibiotics."  The Board finds that this too is not a probative 
medical opinion, but rather is merely a statement of a possible 
cause for hearing loss.  The statement is no more than 
speculation, without supporting clinical evidence; it does not 
provide the required degree of medical certainty and is of no 
probative value.  Bloom v. West, 12 Vet. App. 185, 187 (1999); 
Black v. Brown, 5 Vet. App. 177, 180 (1993); Reonal v. Brown, 5 
Vet. App. 458, 460 (1993).

The Veteran submitted three medical articles (an October 1997 
article from The University Record, a March 2000 article from 
Reader's Digest, and a September 2008 article from the VFW).  Two 
of the three medical articles quoted a Dr. J.S. In May 2006, the 
Veteran asked Dr. J.S. to opine on his claim.  Pertinent language 
from a May 2006 letter from Dr. J.S. to the Veteran reads as 
follows:

		You are asking whether your hearing loss could be 
      of the type that we described in the article in 
Reader's 
      Digest.  I do not know which drugs you were given at 
      the hospital, but if these drugs were indeed some of 
      the aminoglycoside antibiotics such as gentamicin 
      then it seems possible that your hearing loss comes 
from 
      the treatment.  Of course, it is impossible for me to 
give 
      you any diagnosis and you should talk to your doctors 
      about it. 

May 2006 Letter 

The Board finds that this May 2006 opinion is also of quite 
limited probative value.  First, the opinion only states that it 
"seems possible".   The Board finds that such medical opinions 
expressed in speculative language ["possible", etc.] do not 
provide the degree of certainty required for medical nexus 
evidence.  Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); 
Bostain v. West, 11 Vet. App. 124, 127-28 (1998), quoting Obert 
v. Brown, 5 Vet. App. 30, 33 (1993).  Second, Dr. J.S. offers 
this speculative opinion without full knowledge of the medication 
provided to the Veteran.  While a September 2005 VA treatment 
note stated that the Veteran was administered aminoglycosides 
after surgery, Dr. J.S.'s opinion is based only on the condition 
that the veteran was given a specific type of aminoglycoside 
antibiotic, not any aminoglycoside antibiotic.  Third, the Board 
finds that no reading of the opinion expands its breadth to 
address whether there was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance on the part 
of the VA in furnishing the hospital care, medical or surgical 
treatment, or examination.  

Far more probative is a February 2009 VA examiner's opinion 
provided below.  This opinion is most probative to the question 
at hand and is provided the greatest weight.  Not only does the 
examiner give a rationale for his opinion but he based that 
rationale on specific review of the claims file.  Greater weight 
may be placed on one physician's than another's depending on 
factors such as the reasoning employed by the physicians and 
whether or not (and the extent to which) they reviewed prior 
clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. 
App. 36, 40 (1994).  The February 2009 examiner stated that he 
reviewed the Veteran's claims file, including his discharge 
summary, inpatient medication lists, VA audio evaluations, post-
op treatment records and consults, Reader's Digest article, and 
physician's report.  After reviewing the Veteran's claims file 
the VA examiner described the Veteran's treatment surrounding his 
surgery.  Pertinent statements from the examiner's report read as 
follows: 

      The April 8, 1999, treatment note states the veteran 
had 
      a history of anemia and he has been treated with iron 
      supplements for 2 months.  The veteran had a low 
anterior 
      bowel resection on April 9, 1999, at the Syracuse VA 
medical 
      center.  On April 8, 2009 [1999] the veteran was 
prescribed 
      metronidazole 500 mg by mouth to be given once, and 
      neomycin1-g tablet to be given by mouth one time.  On 
      April 9, 1999 the veteran was prescribed metronidazole 
      500 mg to be given intravenously every 8 hours x2 
doses, and 
      cephazolin 1 g. to be given intravenously x3 doses.  
No record 
      of treatment was located describing treatment with 
oral iron 
      supplements immediately preoperatively or during 
hospitalization.  

Report of February 2009 VA Medical Examination

His opinion then reads as follows. 

		It is my opinion that he did not receive excessive 
doses of 
      antibiotics while he was in the hospital.  Laboratory 
results 
      did not show high iron store over this time.  In the 
study at 
      the University of Michigan, the participants were 
given 
      intravenous gentamicin twice a day for 5 to 7 days.  
The 
      Veteran was given an aminoglycoside 2 IV doses and 
      2 p.o. doses over 2 days.  October 6, 1999 treatment 
note 
      states the Veteran complained of sudden hearing loss 
      occurring 2 to 3 times since March 1999.  At least 
one episode occurred with dizziness.  It is the 
opinion of this 
provider that it is not as likely as not any 
carelessness, negligence, lack of proper skill, error 
in judgment or similar instance of fall specifically 
in the administration of any medication in addition 
to the iron the Veteran was taking.  On admission in 
April 1999 
as stated there were no records found stating that the 
Veteran was 
on iron on admission the hospital.  The additional 
hearing loss 
is not as likely as not result of any event reasonably 
foreseeable 
at the time of the Veteran's inpatient stay.  

Report of February 2009 VA Medical Examination

In October 2009, the Board requested an opinion from an 
independent medical expert, specifically asking if the medical 
and/or surgical intervention performed in April 1999 aggravated 
the Veteran's baseline hearing.  This opinion was provided in 
November 2009.  Pertinent language from that opinion reads as 
follows:

		The single most salient and important information in 
his 
      medical record to enable answering this question is an 
      audiogram performed March 31, 1999 approximately two 
      weeks prior to his surgery.  This audiogram was 
compared to a 
      test from August 27, 1999 when he presented with 
complaint 
      of hearing loss.  I compared the individual frequency 
thresholds 
      in the right and left ears, I compared the puretone 
averages for 
      both ears, I compared the air conduction for both 
ears, I 
      compared the tympanometry testing for both ears, and I 
compared 
      the word recognition for both ears.  I do not see any 
significant 
      change in any of these hearing measures between the 
preoperative 
      audiogram and the postoperative audiogram.  His 
hearing was poor 
      at the outset and remained equivalently poor following 
surgery.  

		Therefore, in answer to the primary question I find 
that the 
      veteran's bilateral hearing loss, which preexisted his 
      April 19, 1999 hospitalization at the Syracuse VA 
      Medical Center, was not aggravated or changed in any 
way 
      by VA surgical or medical treatment.  Therefore, there 
is 
      no issue with regards to questions two, three, and 
four.  
      There was no indication of any negligent treatment, 
his hearing 
      loss was not aggravated and therefore did not cause 
any 
      additional disability, and there is no measurable 
degree of 
      severity of any aggravated disability. 

		In summary, I see no measureable change in hearing
      comparing the preoperative and post treatment 
audiograms 
      within this chart.  Therefore, I find no evidence of 
aggravation 
      of his hearing loss due to the Syracuse VA medical and 
surgical 
      treatment.  

November 2009 Report of Independent Medical Expert

The Board finds that the November 2009 opinion is most probative 
because the expert reviewed the Veteran's claims file, discussed 
the specific findings on tests before and after the VA care in 
question, and gave a thorough rationale for his opinion.  He 
found that that the medication prescribed at the VAMC did not 
aggravate or change the Veteran's hearing in any way.  The Board 
finds that this opinion to be more probative then the opinions in 
September 2000 and  February 2005 since those physicians failed 
to provide a basis for their opinions.  Other factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness and 
detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-49 
(2000).  The Board finds that only the February 2009 and November 
2009 opinions stated that they reviewed the claims file and gave 
thorough and detailed opinions that took into consideration the 
previous opinions of record.  

The Board notes that the Veteran's testified that his hearing 
decreased after his surgery.  The Board additionally notes that 
the Veteran submitted buddy statements in December 2006 and 
November 2010 that discussed difficulties with the Veteran's 
hearing and the onset of these difficulties was after his 
surgery.  The Board notes that a layperson is competent to 
testify in regard to the onset and continuity of symptomatology.  
Heuer v. Brown, 7 Vet. App. 379, 384 (1995); (Falzone v. Brown, 8 
Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 
(1991).  Also, a layperson can certainly provide an eyewitness 
account of a veteran's visible symptoms.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, a layperson is not 
considered capable of opining, however sincerely, in regard to 
causation of a disability.  Routen v. Brown, 10 Vet. App. 183, 
187 (1997), aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 
1998), cert denied, 119 S. Ct. 404 (1998); Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

The Board concludes that compensation for additional bilateral 
hearing loss under the provisions of 38 U.S.C.A. § 1151 is not 
warranted.  Although the record does contain documentation that 
there is a possibility he was administered aminoglycoside 
antibiotics and that those could possibly result in hearing loss, 
the Board finds that the probative medical evidence of record 
shows that this is not the case in this particular Veteran's 
situation.  Even if the Board accepted the premise that VA gave 
the Veteran the type of antibiotics that could result in hearing 
loss, and that the premise that they did in fact result in 
additional hearing loss in the Veteran's case, there is no 
evidence on file that shows any carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance on the part 
of the VA in furnishing the hospital care, medical or surgical 
treatment, or examination. 

As the preponderance of the evidence is against this claim, the 
"benefit of the doubt" rule is not for application, and the Board 
must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


[Continued on following page.]


ORDER

As new and material evidence has not been presented to reopen the 
claim for service connection for bilateral hearing loss, the 
appeal to this extent is denied.  

Compensation under 38 U.S.C.A. § 1151 for additional bilateral 
hearing loss disability due to medications prescribed at a VA 
facility is denied. 


____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


